Citation Nr: 1445283	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cold injury residuals, bilateral lower extremities.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for diabetes mellitus type II.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for peripheral neuropathy, bilateral lower extremities.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for sensory fiber neuropathy, bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Attorney Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran had active service from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VARO in Togus, Maine, that denied entitlement to service connection for Type II diabetes mellitus and skin cancer.  The case was previously before the Board in February 2012 at which time it was remanded for further development.  The requested actions were accomplished to the extent possible and the case was then returned to the Board, which remanded it a second time in February 2013 to direct the RO to schedule a requested Video Conference hearing before the Board. 

The Veteran attended a Video Conference hearing in June 2013 and testified before the undersigned Veterans Law Judge. Such has been accomplished and this matter is now returned to the Board for additional consideration.  The Board notes that while the Veteran's wife was listed as a witness, she did not provide testimony in this matter.  Thus the Veteran is listed as the only witness in this hearing.  The hearing transcript is associated with the electronic record.

In November 2013 the Board denied the claim for service connection for diabetes, thereby removing this matter from appellate status and remanded the claim for service connection for skin cancer for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  

As will be discussed in the Remand section of this decision, in June 2014, the RO now located in St. Petersburg, Florida, determined that service connection was not warranted for bilateral hearing loss, tinnitus and cold injury residuals of the bilateral lower extremities.  This same rating also declined to reopen previously denied claims for service connection for diabetes mellitus II, peripheral neuropathy bilateral lower extremities and sensory fiber neuropathy bilateral upper extremities.  In August 2014, the Veteran's representative submitted a letter that expressed disagreement with these adjudicative actions rendered in June 2010.  A Statement of the Case has not been provided as to either of these issues following receipt of the notices of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and cold injury residuals of the bilateral lower extremities and whether new and material evidence has been submitted to reopen previously denied claims for service connection for diabetes mellitus II, peripheral neuropathy bilateral lower extremities and sensory fiber neuropathy bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's diagnosed skin cancer is at least as likely as not the result of his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for skin cancer have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim. 

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

Service connection for certain disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran is competent to report symptoms such as pain and when they began or when he received treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he developed skin cancer as a result of sun exposure during his period of active service.  He has alternately asserted that his skin cancer is due to exposure to herbicides in service.  However in a statement submitted with his substantive appeal in February 2010, he appears to have clarified that he was not claiming service connection on the basis of herbicide exposure, but instead was alleging it was due to sun exposure.  Nevertheless development and adjudication have included consideration of Agent Orange exposure, which has not been verified through official sources.  

The Veteran's lay statements and hearing testimony in regards to sun exposure described that his duties included cooking with a portable kitchen out in the field at times, as well as setting up the mess tents.  He also testified that while on punishment for an article 15 he was involved with helping a construction project which he reported involving obtaining sand from the DMZ.  His MOS is noted to be as a cook, and he is shown to have been attached to an artillery unit, with service shown to have included service in Korea at Camp McIntyre and he also received an Article 15.  Thus his lay history regarding sun exposure appears consistent with the evidence in his service department records.

Private treatment records reflect that a lesion consistent with basal cell carcinoma (BCC) was excised from his right cheek in May 2001, with a subsequent diagnosis of basal cell epithelioma made the same month.  A diagnosis of basal cell skin cancer was also made in June 2006, and a diagnosis of actinic keratosis in May 2007. 

The report of a November 2012 VA examination diagnosed the Veteran with the following with BCC, with history of removal from the right face in 2001.  He did not carry a diagnosis of any other skin conditions.  A history of surgeries in 2001 and 2005 were noted, and he currently was in watchful waiting status.  No residuals conditions or complications were present.   The examiner gave an opinion that this condition of skin cancers on the face is less likely than not caused by or a result of military service.  The rationale was that he was in service as a cook for only 2 years.  After getting out of the service vet worked as a fork lift driver for 6 years and later on as a truck driver for a cement company for 36 years.  All those years out in the sun after his active duty can cause irritation of the skin and hence skin cancers.  There was no evidence of skin problems noted in the service treatment records and the examiner assumed that as a cook the Veteran stayed indoors most of the time.  

An addendum opinion was obtained to the November 2012 VA examination in March 2014.  The examiner reviewed the electronic record and November 2012 remand and stated as follows:  It is at least as likely as not that the Veteran has a skin cancer disorder that manifested during, or as a result of, active military service, to include sun exposure therein.  The rationale was noted to now consider the Veteran's lay statements and testimony that suggest his cook duties did involve exposure to the outdoors from serving mobile camps and setting up mess tents presumably outside.  Also noted was his lay history of having performed outside construction work while on punishment for his Article 15.

In support of this favorable opinion the examiner cited to an article about risk factors for risk factors for BCC.  Sun and UV light exposure were noted to be the most important environmental cause of BCC, and most risk factors relate directly to a person's sun exposure habits or susceptibility to solar radiation.  These risk factors include having fair skin, light-colored eyes, red hair, northern European ancestry, older age, childhood freckling, and an increased number of past sunburns.  The article was noted to point to studies suggesting that childhood and adolescent sun exposure was more important that adult exposure in developing BCC.  Further it was noted that the frequency and intensity of sun exposure may also be important, particularly intermittent intense increments of such exposure increases the risk of BCC more than a similar dose delivered more continuously over the same period of time.  

In May 2014 an independent medical opinion was obtained to further address the etiology of the Veteran's skin cancer and reconcile conflicting medical evidence.  The examiner opined that it is less likely than not that the Veteran's claimed skin condition incurred, was aggravated or nexus to his time in military service because of a lack of active duty medically based, clinical evidence in the clinical file.  To the contrary, the examiner stated that it is as least as likely as not that the Veteran's claimed skin condition was nexus to, aggravated and caused by his normal aging process as well as his civilian exposure to UV light while driving fork lifts and cement trucks and living in the sun belt.   The examiner indicated this was based on a comprehensive medical review of the clinical files, CAPRI and current medical literature stand as the foundation for this medical opinion.   

The examiner noted that the Veteran's MOS was in food service as a cook and noted that there was occasional sun exposure while serving food outside; there was no evidence of medical treatment for sunburns or skin irritation from excessive exposure.  Thus the examiner relied in part on the lack of inservice medical treatment for sunburns or skin irritations in forming the opinion.  The examiner also relied on a post service history of the Veteran having worked 6 years as a forklift driver and 36 years as a cement truck driver in presuming that the Veteran would have received direct and indirect sun exposure over this 40 year career.  The examiner also relied upon the Veteran currently living in Florida and having enlisted in Detroit Michigan to support a finding that the Veteran did not have high levels of sun exposure in his youth.  The examiner disagreed with the favorable opinion from the March 2014 addendum by pointing out that the Veteran lacked certain genetic risk factors for getting BCC from sun exposure, noting that he had dark eyes and hair and had no evidence of freckles or sunburned skin in service.  The examiner also noted that the Veteran came from Detroit in regards to his childhood sun exposure, assuming that he lacked sun exposure due to growing up in this geographic area.  

Having reviewed the evidence the Board finds that the balance of favorable and unfavorable evidence in this case is in equipoise.  The opinion from the November 2012 VA examination was noted to have been inadequate, as the examiner appeared to rely heavily on the Veteran's MOS as a cook and had had not factored in the lay history reported of sun exposure while performing this job.  The favorable addendum opinion of March 2014 did factor this lay history of sun exposure reported by the Veteran and included a supporting addendum that contained a thorough discussion of the factors for developing skin cancers as a result of sun exposure.  This discussion pointed to sun exposure earlier in life including childhood and adolescence, and the Veteran is noted to have been nineteen years old when he entered the service.  The studies cited to support the favorable opinion also suggested that brief, periods of intense sun exposure at a younger age was a more significant causative factor than exposure at an older age.  

Regarding the unfavorable May 2014 opinion, the examiner agreed with the opinion from the November 2012 VA examiner rather than the favorable addendum opinion.  However the November 2012 examiner's opinion was shown to be inadequate due to failing to consider the lay history of sun exposure.  While this examiner noted in passing that the Veteran had "occasional" sun exposure in the service, he again seemed to rely heavily on the Veteran's MOS as a cook and his lack of seeking medical treatment for sunburns.  The examiner also appeared to make broad based assumptions regarding the amount of sun exposure for this Veteran both prior to and after service based primarily on the Veteran's geographical locations at those times.  He also made broad speculations as to the amount of sun exposure the Veteran sustained occupationally in his jobs as a forklift operator and truck driver, with no basis to support these speculations.  Thus the Board finds that it cannot lend greater weight to the May 2014 unfavorable opinion than to the March 2014 favorable opinion.   

Accordingly the Board finds that the evidence is in equipoise and the Board finds that affording the Veteran the benefit of the doubt, service connection for skin cancer based on sun exposure in service is warranted.  


ORDER

Service connection for skin cancer is granted. 




REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for bilateral hearing loss, tinnitus and cold injury residuals of the bilateral lower extremities and whether new and material evidence has been submitted to reopen previously denied claims for service connection for diabetes mellitus II, peripheral neuropathy bilateral lower extremities and sensory fiber neuropathy bilateral upper extremities, is warranted.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC. 

In a June 2014 rating, the St. Petersburg, Florida denied service for bilateral hearing loss, tinnitus and cold injury residuals of the bilateral lower extremities.  This same rating also declined to reopen previously denied claims for service connection for diabetes mellitus II, peripheral neuropathy bilateral lower extremities and sensory fiber neuropathy bilateral upper extremities.  The Veteran filed a notice of disagreement with this rating in August 2014. 38 C.F.R. § 20.20.  However, the Veteran has not been issued a statement of the case on that issue.  Therefore, the case must be remanded for appropriate action.

Accordingly, the case is REMANDED for the following action:

The AMC should issue to the Veteran and his representative a SOC addressing the claims of entitlement to service connection was not warranted for bilateral hearing loss, tinnitus and cold injury residuals of the bilateral lower extremities; and whether new and material evidence had been submitted to reopen previously denied claims for service connection for diabetes mellitus II, peripheral neuropathy bilateral lower extremities and sensory fiber neuropathy bilateral upper extremities.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to that issue for the issue to be before the Board on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


